Citation Nr: 0431904	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  02-05 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Evaluation of post-traumatic stress disorder, currently rated 
as 50 percent disabling from January 1, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to February 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for post-
traumatic stress disorder, with an evaluation of 100 percent 
effective from October 31, 2000 to December 31, 2000, and an 
evaluation of 50 percent from January 1, 2001.

The veteran testified at an RO hearing in July 2003.  A 
transcript of this hearing has been associated with the 
claims file.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2004.  A transcript of 
this hearing has been associated with the claims file. 

The Board notes that the veteran is currently under the 
jurisdiction of the Fort Harrison, Montana, RO.

FINDINGS OF FACT

1.  Prior to May 1, 2001, post-traumatic stress disorder was 
manifested by total occupational and social impairment.
 
2.  As of May 1, 2001, there is clear and convincing evidence 
of sustained improvement under ordinary conditions of life.




CONCLUSIONS OF LAW

1.  Prior to May 1, 2001, the total disability evaluation is 
restored.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5017 (West 
2002); 38 C.F.R. §§ 3.343, 3.344, 4.130, Diagnostic Code 9411 
(2004).

2.  As of May 1, 2001, post-traumatic stress disorder was no 
more than 50 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5017 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the April 2002 statement of the case and the September 2002 
supplemental statement of the case, the RO provided the 
veteran with the General Rating Formula for Mental Disorders.  
In a February 2004 VCAA letter, under a heading entitled 
"What Must the Evidence Show to Establish Entitlement to the 
Benefit You Want," the RO stated that to establish increased 
entitlement for service-connected compensation benefits, the 
veteran should submit medical evidence which would support 
his claim.  

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In an April 2001 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but that the veteran had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that the records were received by it.  

In a February 2004 VCAA letter, the RO stated that the 
veteran should identify all healthcare providers, VA and non-
VA, inpatient and outpatient, who had treated the veteran for 
post-traumatic stress disorder since August 2001 to the 
present.  The RO stated that it would request those records 
for the veteran if he provided appropriate authorization.  
The RO also stressed that if there was any other evidence of 
information that the veteran thought would support his claim, 
that he should inform the RO.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VA treatment 
records and examination reports.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against a grant of an evaluation greater than 50 percent for 
post-traumatic stress disorder.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

Under the general rating formula for mental disorders, a 30 
percent rating is evidenced by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, occupation, or own name. See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition. Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 CFR § 3.343 (2004).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  This applies to 
treatment of intercurrent diseases and exacerbations, 
including hospital reports, bedside examinations, 
examinations by designated physicians, and examinations in 
the absence of, or without taking full advantage of, 
laboratory facilities and the cooperation of specialists in 
related lines.  

Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Ratings on account of diseases which become comparatively 
symptom free (findings absent) after prolonged rest, e.g. 
residuals of phlebitis, arteriosclerotic heart disease, etc., 
will not be reduced on examinations reflecting the results of 
bed rest.  Moreover, though material improvement in the 
physical or mental condition is clearly reflected the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  

Regarding disabilities which are likely to improve, the 
provisions of the above paragraphs apply to ratings which 
have continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 CFR 
§ 3.344 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When considering the initial assignment of an evaluation 
following the award of service connection, the Board must 
consider whether staged ratings should be assigned based upon 
the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In an August 2001 rating decision, the RO granted 
service connection for post-traumatic stress disorder.  The 
RO noted that the veteran had suffered a stressor.  When it 
granted service connection, the RO assigned a staged rating, 
assigning a 100 percent evaluation effective from October 31, 
2000 to December 31, 2000, and a 50 percent evaluation from 
January 1, 2001.  The Board finds that the staged rating is 
supported by the evidence of record.

There are two elements that need to be addressed in this 
case; whether an evaluation in excess of 50 percent is 
warranted, and whether the decision to decrease the 
evaluation from 100 to 50 percent was supportable.  The Board 
notes that since this was not a running award, the provisions 
of 38 C.F.R. § 3.105(e) are not applicable.

The evidence shows that the veteran was an in-patient at a VA 
Adult Psychiatric Unit (APU) in December 2000.  In a December 
28, 2000 discharge summary, it was noted that the veteran was 
admitted on December 13, 2000, with a Global Assessment of 
Functioning (GAF) score of 25.  The examiner noted that the 
veteran's stressors were high, including recent financial 
stressors, and that the veteran attempted suicide the week 
prior to admission.  The veteran agreed to voluntary 
hospitalization in the APU for restabilization.  It was noted 
that he had a prior admission to the APU in April 2000.

It was noted that the veteran presented in a quite depressed 
and hopeless state and that he felt "blah."  His suicidal 
ideation ameliorated once he was hospitalized.  During the 
hospital stay, he reported feeling a little bit "higher 
level" than when he was admitted, and at one point he 
indicated that he was feeling better.  Condition on discharge 
was stabilized and nonsuicidal.  His mood had improved to a 
level of six over 10.  When he was admitted it was zero over 
10.  He was not suicidal on discharge, although he continued 
to be dysthymic and he was concerned somewhat about what he 
would do at home.  His GAF score on discharge was a 55.  

In a December 2000 in-patient progress note from the day of 
discharge, the psychiatrist indicated that the veteran had 
improved since admission, and that he had likely reached the 
maximum benefit from the admission.

The evidence at this stage clearly establishes that the 
reduction of the 100 percent evaluation was properly reduced 
and should not be fully restored.  The 100 percent evaluation 
was in effect a brief period of time.  Furthermore, there is 
clear and obvious evidence of improvement.  38 C.F.R. 
§§ 3.343, 3.344.  The veteran's suicidal ideation 
ameliorated, his feelings improved, and tellingly, his GAF 
increased from 25 to 55.  Furthermore, this status has been 
maintained under ordinary conditions of life.  However, such 
improvement was not established and confirmed until May 2001.  
The GAF of 25, entered by a social worker, tends to establish 
a partial relapse.  

In a March 2001 letter, the veteran stated that he had been 
living in his truck for 26 days.  He stated that his stress 
points included being touched, being in a room with people, 
leaving the house, any emotional exchange, canvas (which 
causes flashbacks), and heavy traffic.

In a March 2001 VA outpatient treatment report, the veteran 
reported that he was sleeping well, and continued to live 
mostly by himself.  He stated that he had not experienced 
much in the way of suicidal ideation, with maybe two thoughts 
of it over the prior two months.  His mood had been labile.  
His GAF score was a 50.

In an April 2001 VA therapy session note, the veteran was 
noted to be in a better mood.  He reported having periodic 
episodes of rumination and depression related to past events.  
He could recognize signs that his mood had improved as he had 
been successful in reducing sources of stress.

In an April 2001 VA post-traumatic stress disorder intake 
assessment summary, the veteran reported that he had recently 
separated from his significant other, because she could no 
longer tolerate his long periods of emotional withdrawal.  He 
reported that he had significant problems in relationships, 
and had been married four times.  He reported that he had 
been unable to work cooperatively and collaboratively with 
others.  He stated that something would upset him, he would 
become extremely angry, and then he would quit or be 
terminated.  He stated that he had not worked for nine years.  
The social worker entered a GAF score of 25.  She indicated 
that the veteran's highest score in the past 12 months was a 
55, and at discharge was a 55.

In an April 2001 VA post-traumatic stress disorder group 
orientation note, the social worker noted that there was no 
evidence of suicidal or homicidal ideations.  The veteran 
indicated that he was experiencing symptoms of post-traumatic 
stress disorder and that adverse social, emotional, 
interpersonal and occupational effects of post-traumatic 
stress disorder were present.

In an April 2001 statement, the veteran indicated that he was 
living as a housesitter for two months and did not know where 
he would live after that.

In a May 2001 VA psychiatry progress note, the veteran 
reported that he was feeling pretty good, and had not had a 
nightmare for over two months.  He presented with a bright 
and broad affect, he appeared rested and reported that he was 
sleeping well.  In his assessment, the psychiatrist noted 
that the veteran was doing well, was generally euthymic, and 
had few symptoms of post-traumatic stress disorder.  It was 
noted that he still avoided crowds and preferred isolation.  
Although the psychiatrist did not note a current GAF score, 
in a May 2001 VA treatment plan note from later the same day, 
he indicated that the veteran had a GAF score of 65.

In the May 2001 VA treatment plan note, the psychiatrist 
noted that the veteran's stressors were moderate to high, and 
included family discord, finances, and occupation.  The 
examiner noted that the veteran's ability to verbalize 
feelings associated with trauma and loss had improved.  The 
number and intensity of distressing nightmares had decreased, 
guilty feelings related to the trauma and loss had decreased, 
flashbacks and dissociative episodes were minimal, distress 
when exposed to situations similar to the traumatic event had 
decreased, recurrent and intrusive distressing recollections 
of the event had decreased, adaptive behavior and ability to 
return to the prior level of functioning had improved, and 
control of aggressive impulses had improved. 

In stress and anxiety management classes from June 2001 to 
July 2001, the veteran showed no suicidal or homicidal 
ideations.

In an August 2001 VA psychiatry progress note, the veteran's 
ability to verbalize feelings associated with trauma and loss 
had improved.  The number and intensity of distressing 
nightmares had decreased, guilty feelings related to the 
trauma and loss had decreased, flashbacks and dissociative 
episodes were minimal, distress when exposed to situations 
similar to the traumatic event had decreased, recurrent and 
intrusive distressing recollections of the event had 
decreased, adaptive behavior and ability to return to the 
prior level of functioning had improved, and control of 
aggressive impulses had improved.  His mood was generally 
euthymic.

In a September 2001 VA psychiatry progress note, the veteran 
reported that it had been a tough 10 days but that he was 
getting himself settled down.  He presented with a bright and 
broad affect.  He reported that the events at the World Trade 
Center had exacerbated his post-traumatic stress disorder, 
including flashbacks, intrusive thoughts, increased arousal, 
and increased nightmares.  He reported that his symptoms were 
starting to abate.  The psychiatrist noted that the veteran's 
last GAF score was determined in August 2001 and was a 55.

In a September 2001 statement, the veteran indicated that he 
would be attending post-traumatic stress disorder classes for 
at least the next six months, as well as counseling.  He 
stated that he was not okay, that he was "stable of sorts," 
but still isolated and could not be around groups of people.  
He stated that his personal life was nonexistent.

In a November 2001 VA psychiatry progress note, the veteran 
reported that he had post-operative nightmares and depression 
after neurosurgery.  He reported that his mood was stable and 
that he felt fairly good.  His ability to verbalize feelings 
associated with trauma and loss had improved.  The number and 
intensity of distressing nightmares were fairly well 
controlled, guilty feelings related to the trauma and loss 
had decreased, there were no flashbacks and dissociative 
episodes reported, distress when exposed to situations 
similar to the traumatic event was not a problem, recurrent 
and intrusive distressing recollections of the event had 
decreased, adaptive behavior and ability to return to the 
prior level of functioning had improved, and control of 
aggressive impulses had improved.  The veteran was generally 
euthymic.

In a November 2001 termination of treatment note, it was 
noted that the veteran had completed the core program 
treatment process for post-traumatic stress disorder, and 
that the veteran had developed coping strategies to moderate 
responses to triggers of post-traumatic stress disorder 
symptoms. 

In a January 2002 VA psychiatry progress note, the veteran 
complained that he had had a rough December.  He reported 
severe depression and increased trauma-related nightmares 
over the prior six to eight weeks.  He reported suicidal 
ideation of a passive, controllable nature.  His ability to 
verbalize feelings associated with trauma and loss was 
improving.  The psychiatrist noted that there was a recent 
increase in the number and intensity of distressing 
nightmares, there was no change regarding guilty feelings 
related to the trauma and loss, and there were no reported 
flashbacks and dissociative episodes.  The examiner noted 
that distress when exposed to situations similar to the 
traumatic event was increased, triggered by television, and 
recurrent and intrusive distressing recollections of the 
event had increased.  Adaptive behavior and ability to return 
to the prior level of functioning was not very active, and 
control of aggressive impulses had improved.  The veteran was 
depressed.  His GAF score was a 55.

In a February 2002 VA progress note, the social worker noted 
that the veteran was depressed in affect and mood.  Despite 
his mood, the veteran could identify progress he had made 
over the prior year in terms of managing his depressive 
symptoms.  He was doing better than he had been in the past.  
He was aware that he had encountered a series of stressors 
over the prior five months, including an operation and the 
events of September 11, 2001.  There were no suicidal or 
homicidal ideations.  The assessment was post-traumatic 
stress disorder and seasonal depressive symptoms.  

In an April 2002 VA examination report, the veteran reported 
that he currently lived in a rented house with his girlfriend 
of three years.  He reported no significant financial 
concerns.  He reported that he had some friends that he would 
occasionally see, and attended church on an infrequent basis.  
The veteran reported that his nightmares had substantially 
decreased in frequency and severity since taking medication.  
He reported that his mood was sad and he had some trouble 
with his memory.  He stated that the smell of diesel and 
canvas would cause him to feel tense and shiver.  He stated 
that he thought that he made an effort to avoid thinking 
about his military experiences, but did not give any concrete 
examples.  He reported that he had become increasingly 
isolated over the prior five years, and that he considered 
his life to be pointless.  He denied problems with 
irritability, hypervigilance, or an exaggerated startle 
response.  He did indicate problems with concentration and 
sleep difficulties.  

The examiner noted that the veteran was attentive and that he 
maintained appropriate eye contact.  He was alert and 
oriented times three.  Nothing was observed that would 
suggest the existence of delusions, hallucinations, or any 
other symptoms indicating psychosis.  He endorsed passive 
suicidal ideation without any intent or plan.  His memory 
appeared to be grossly intact.  His speech was fluent, 
spontaneous, and delivered at a normal rate and rhythm.  He 
appeared to have an adequate ability to make reasonable and 
realistic life decision, he had some insight into his 
behavior and emotions, but was apparently unable to respond 
appropriately or perceive satisfactory solutions to his life 
problems at times.  

The examiner indicated that the veteran saw his life as 
severely disrupted by physical problems, and that he had a 
ruminative preoccupation with physical functioning and health 
matters.  The examiner noted that the veteran's social 
interactions and conversations tended to focus on his health 
problems and his self-image, and that this might be largely 
influenced by the belief that he was handicapped by poor 
health.  After testing, the examiner found that the results 
did not confirm or disconfirm a post-traumatic stress 
disorder diagnosis, but did indicate an individual who had 
significant problems with depression that appeared to be 
primarily associated with his physical condition.  

The examiner stated that the veteran's post-traumatic stress 
disorder symptoms primarily affected the veteran in terms of 
ongoing problems with disrupted sleep and problematic 
relationships due to his conviction that he would never allow 
others to have control over his life again.  The relationship 
between the veteran's recurrent depression and post-traumatic 
stress disorder symptoms could not be clearly established.  
The diagnosis was post-traumatic stress disorder in partial 
remission, with a GAF score of 55.  The examiner noted that 
depressive symptoms associated with physical disability and 
season were most prominent; post-traumatic stress disorder 
symptoms did not appear to play a large role.

In a statement dated in May 2002, the veteran asserted that 
he was totally unable to work or have any relationship, 
either with a woman or his children.  He asserted that he had 
lots of depression and still had suicidal thoughts because of 
his wanting to be alone but not wanting to be alone.  He 
stated that with that much pain, what was the point of going 
on.  

In an April 2003 VA counseling report, the vocational 
rehabilitation counselor noted that the veteran had 
restrictions on employability due to the effects of post-
traumatic stress disorder, as well as non-service connected 
depression, back, leg, and hip problems, decreased hearing, 
glaucoma, and Type II diabetes.  The counselor noted that the 
veteran continued with counseling and medication monitoring 
for post-traumatic stress disorder on a regular basis, which 
indicated that he was still functionally impacted by this 
condition.  The counselor stated that the veteran had 
numerous disabling conditions, and that he lived in an area 
of limited employment opportunities.  She stated that it 
appeared that the veteran would need extensive and complex 
rehabilitation services in order to re-enter the workforce on 
a regular basis.

In a July 2003 RO hearing, the veteran was asked whether he 
had a lot of thoughts of committing suicide, to which he 
replied not as bad as before.  He said he had homicidal 
ideation a couple of times, but not very often.  He stated 
that he had been married to his fourth wife for four years, 
that he had four children from prior marriages, and that he 
did not see his children much.  He stated that his post-
traumatic stress disorder had affected his ability to work, 
in that he did not like to be around people and noise.  He 
tried substitute teaching one day per week, but could not do 
more than that.  

In an August 2003 VA post-traumatic stress disorder 
examination report, the veteran reported that he lived in a 
home with his wife.  The veteran characterized his 
relationship with his wife as uneven but okay.  He reported 
that he was frequently awaked by dreams of drowning or being 
trapped, and that the dreams had been more frequent in the 
prior two months.  He characterized his mood as apathetic and 
irritable, and he noted that he had no appetite.  He reported 
some short-term memory problems and variable concentration.  
When asked specifically about post-traumatic stress disorder 
symptoms, he reported that in addition to occasional dreams, 
when he would awaken he awakens quickly and sometimes 
experienced sweats.  He did not think about his traumatic 
near drowning experience on a frequent basis during the day.  

The examiner noted that the veteran's expression was 
generally sad and his overall presentation was subdued.  He 
was alert and oriented times three.  Nothing was observed 
that would suggest the existence of delusions, 
hallucinations, or any other symptoms indicating psychosis.  
He denied suicidal or homicidal ideations.  His memory 
appeared to be grossly intact within the context of the 
interview.  His speech was fluent, spontaneous and delivered 
at a normal rate and rhythm.  He was able to participate in 
appropriate social dialogue and give goal-directed answers to 
questions.  He appeared to have an adequate ability to make 
reasonable and realistic life decisions.  He had good insight 
into his behavior and emotions, and the effect that he has on 
others.  

The examiner stated that the current assessment and recent 
notes suggested that there had been little change in the 
veteran's overall condition and level of functioning since 
the previous assessment in April 2002.  He noted that the 
veteran continued to be very vulnerable to stress and had 
prominent symptoms of depression.  The examiner noted that 
when on medication, the veteran experienced a lessening of 
symptoms of depression and nightmares related to his stressor 
of drowning.  He stated that the veteran's social and 
vocational impairment continued to be related most strongly 
to depression and physical disabilities, and that this post-
traumatic stress disorder symptoms occurred primarily as 
nightmares when he would experience stress.  The diagnosis 
was post-traumatic stress disorder in partial remission and 
his GAF score was a 55.  The examiner added a note stating 
that the veteran's depressive and post-traumatic stress 
disorder symptoms could not be evaluated separately and 
should be considered one disorder for the purposes of rating.

Individual therapy session reports from 2004 indicated that 
the veteran had no suicidal or homicidal ideations, and that 
his depression was stable and being followed closely by his 
physician.

At a May 2004 hearing before the undersigned Veterans Law 
Judge, the veteran indicated that his disability had 
increased in severity and that he had not worked since 
January.  He asserted that his post-traumatic stress disorder 
symptoms interfered with his ability to work, and that he 
stopped teaching because he was too sensitive to the noise.  
He stated that he did not have thoughts of suicidal ideation 
for the last month to six weeks, but he did for a while.  He 
stated that he had been ostracized by his wife, family, and 
friends.  He said that in his current relationship with his 
wife, he is unable to show emotion or compassion.   He stated 
that his post-traumatic stress disorder was a factor in his 
marital problems, and that he was afraid his wife was going 
to file for divorce.  He stated that he lived in a small room 
in the basement of a church.  He stated that he had not had 
nightmares for about a year but had started having them again 
in the prior three months.

The evidence of record described above shows that the 
veteran's post-traumatic stress disorder symptoms were no 
more than 50 percent disabling as of May 1, 2001.  The 
veteran was an inpatient in December 2000.  He was discharged 
at the end of December and has not been readmitted since 
then.  Upon discharge, it was noted that he had likely 
reached the maximum benefit from the admission.  Upon 
admission his GAF score was a 25.  Upon discharge, it was a 
55.  Since discharge, the veteran's GAF scores have ranged 
from 50 to 65, with the exception of a score of 25 assigned 
by a social worker in April 2001.  The low GAF score 
reflected only a temporary increase in severity of symptoms, 
however, as the veteran's GAF score the month before, in 
March 2001, was a 55 and the month after, in May 2001, was a 
65.

In order to warrant a 70 percent evaluation for post-
traumatic stress disorder, the next higher evaluation, the 
evidence must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

Regarding occupational impairment, the veteran indicated that 
he worked part-time as a substitute teacher but was unable to 
keep the job because of the noise and stress.  The vocational 
rehabilitation counselor indicated that the veteran's 
restrictions on employment included several physical 
disabilities as well as symptoms of post-traumatic stress 
disorder.  She stated that it appeared that the veteran would 
need extensive and complex rehabilitation services in order 
to re-enter the workforce on a regular basis.  This appeared 
to be due to the veteran's numerous disabling conditions, 
however, and not solely due to post-traumatic stress 
disorder.

In the May 2001 psychiatry note, the psychiatrist indicated 
that the veteran had few symptoms of post-traumatic stress 
disorder, and that the symptoms were manifested mainly in 
avoidance of crowds and isolation.  Although there was an 
increase in trauma-related nightmares in December 2001, as 
noted in a January 2002 psychiatry note, his GAF score was a 
55.  By April 2002, the veteran reported that his nightmares 
had substantially decreased in frequency and severity, and 
his GAF score remained at 55.  By August 2003, the veteran's 
diagnosis was post-traumatic stress disorder in partial 
remission, and the examiner noted that there had been little 
change in the veteran's overall condition and level of 
functioning since April 2002.  This indicates that the 
veteran's post-traumatic stress disorder has not increased in 
severity.  Although the veteran does report an increase in 
nightmares or suicidal ideation occasionally, they do not 
occur with such frequency, severity, or duration, as to 
warrant the next higher rating.  38 C.F.R. § 4.126.

Although the veteran asserts that his post-traumatic stress 
disorder symptoms prevent him from working, the psychiatric 
reports and vocational rehabilitation reports, which the 
Board finds probative, indicate that the veteran has other 
disabilities which also prevent him from working.  His post-
traumatic stress disorder is manifested mainly by nightmares, 
avoidance of crowds, and a preference for isolation.  As the 
examiner noted in the August 2003 examination report, the 
veteran's social and vocational impairment were related most 
strongly to depression and physical disabilities.  The Board 
notes that that examiner also noted that the veteran's 
depressive and post-traumatic stress disorder symptoms could 
not be evaluated separately and should be considered one 
disorder for the purposes of rating.  However, the veteran 
does not meet the criteria for a 70 percent disability 
evaluation.  There are no obessional rituals which interfere 
with routine activities, there is no impaired impulse 
control, and no spatial disorientation.  He does not neglect 
personal appearance and hygiene.  His speech was fluent, 
spontaneous, and delivered at a normal rate and rhythm.  At 
the May 2004 hearing, he stated that he had some short-term 
memory loss, but not worse than most people at his age.  
However, the examiner could not dissociate depression from 
post-traumatic stress disorder.

The Board notes that at the May 2004 hearing the veteran 
stated that he was currently estranged from his wife and was 
living alone in the basement of a church.  However, he stated 
that he got along fine with the pastor and had conversations 
with him every morning, and that he participated in the men's 
group that meets there three nights per week.  He does chores 
at the church, such as painting, to pay his way.  He stated 
that he could no longer attempt relationships with people, 
but that he could function as long as he was by himself.

The Board notes that the veteran's representative at the May 
2004 hearing stated that an outpatient treatment report from 
February 14, 2002, indicated that the veteran's post-
traumatic stress disorder had increased in severity.  The 
Board notes that this was a general as opposed to a 
psychiatric outpatient treatment report, and that the 
physician indicated that the veteran was depressed due to his 
back surgery.  Further, in a mental health clinic outpatient 
treatment report a short time later, on February 28, the 
veteran, although still depressed, was doing better than in 
the past.  The veteran was able to identify progress he had 
made over the past year in terms of managing his depressive 
symptoms, and he was aware that he had encountered a series 
of stressors over the prior five months, including the back 
operation and September 11.  Although an increase in 
distressing nightmares as well as intrusive distressing 
recollection of the stressful event were noted, this was 
temporary, as the veteran indicated in the April 2002 
examination report that his nightmares had substantially 
decreased in frequency and severity.  The Board finds that 
they are not of such frequency, severity, and duration to 
warrant a 70 percent disability evaluation.

The Board notes that the veteran's representative asserted 
that only one criterion must be met in order to warrant a 70 
percent disability evaluation according to Johnson v. Brown, 
7 Vet. App. 95 (1994).  The Board notes that Johnson referred 
to the old rating criteria for post-traumatic stress 
disorder.  The veteran filed his current claim after the new 
General Rating Formula for Mental Disorders became effective.  

The Board finds that the preponderance of the evidence is 
against a grant of an evaluation greater than 50 percent for 
post-traumatic stress disorder as of May 1, 2001, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

ORDER

A 100 percent disability evaluation prior to May 1, 2001, is 
restored.

Entitlement to an evaluation greater than 50 percent for 
post-traumatic stress disorder as of May 1, 2001, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



